PER CURIAM.
T.J.J. appeals his adjudication of delinquency for resisting . arrest without violence. T.JJ.’s loud, obscene, non-violent, verbal protests of police conduct did not incite a breach of the peace or obstruct the police officers from performing their legal duties. See J.G.D. v. State, 724 So.2d 711 (Fla. 3d DCA 1999); K.S. v. State, 697 So.2d 1275 (Fla. 3d DCA 1997). Accordingly, we reverse, finding that T.JJ.’s conduct was protected under the First Amendment. L.A.T. v. State, 650 So.2d 214 (Fla. 3d DCA 1995).
Reversed.